Citation Nr: 0320948	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-46 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for disc 
bulge at L5-S1, multi-level facet joint hypertrophy, and 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984, and from October 1989 to October 1993.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In that decision, the RO 
granted the veteran's claim for service connection for 
lumbosacral strain, assigning a noncompensable evaluation.  

In August 1994, jurisdiction over the veteran's claims file 
was transferred from the VARO in Jackson to the VARO in St. 
Petersburg, Florida.  In February 1997, the veteran's 
disability rating for his low back disability was increased 
to 10 percent.  

In a May 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development.  In December 
2002, the RO increased the veteran's disability rating for 
his low back disability to 20 percent.  

REMAND

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54345 (2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Where the law or regulation changes 
after a claim has been filed or reported but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In its December 2002 
decision, the RO apprised the veteran of the new rating 
criteria for intervertebral disc syndrome and considered the 
regulations in rating the veteran's disability.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that Rating 
Schedule provisions based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40, 4.45 (2002).  

The Court in DeLuca also stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court has indicated that these determinations should be 
made by an examiner, and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  See also 38 C.F.R. § 4.10 and § 4.40 (2002).  

In a precedential opinion, the VA General Counsel has held 
that a disability involving intervertebral disc syndrome must 
be evaluated under the criteria discussed in DeLuca.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  The Board is not 
competent to ascertain the degree to which a disability has 
manifested itself, or how much pain the veteran is 
experiencing, or any associated functional loss, without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The VA medical 
examinations of record do not reflect that any of the VA 
examiners discussed the applicable criteria as noted in 
DeLuca.  

Therefore, an additional medical examination is necessary.  

Accordingly, further appellate consideration will be deferred 
and the veteran's claim is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a spine 
examination to evaluate in order to 
evaluate the severity of intervertebral 
disc disease in accordance with the new 
and old rating criteria.  Send the claims 
file to the examiner for review.  The 
examination report should reflect that 
such a review was made.   

The examiner should record the range of 
motion in the veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion, pain, or instability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion of motion, if any, 
accompanied by pain.  Additionally, the 
examiner should undertake the following: 

(a)  Determine whether the veteran's low 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
pain on use or due to flare-ups.  

(b)  Identify whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of any 
identified diseased disc.  The examiner 
should also report whether the 
intervertebral disc disease results in 
neuritis, neuralgia, or partial or total 
paralysis of any nerve.  The examiner 
should describe the severity of such 
symptomatology.  

(c)  Report the number and extent of any 
periods when intervertebral disc disease 
caused the veteran to be bedridden in the 
previous year.

(d)  Report whether the back disability 
causes paralysis, partial paralysis, 
neuritis or neuralgia of any nerve.  The 
examiner should express an opinion as to 
the severity of any partial paralysis, 
neuritis or neuralgia caused by the back 
disability.

2.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of the old and new criteria contained in 
Diagnostic Code 5293.  If the benefit 
sought on appeal is denied, the RO should 
furnish him and his representative a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




